UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6474



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID MARTIN HAMRICK, a/k/a The Old Man,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CR-92-67, CA-01-7-4)


Submitted:   June 21, 2001                  Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Martin Hamrick, Appellant Pro Se. Helen F. Fahey, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia; Timothy Richard
Murphy, Special Assistant United States Attorney, Hampton, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Martin Hamrick appeals the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   United States v. Hamrick, Nos. CR-92-67;

CA-01-7-4 (E.D. Va. Jan. 18, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review. Accordingly, Hamrick’s Apprendi claim
is not cognizable.


                                 2